DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 32-56 are pending in the application.
Applicant’s amendment to the claims, filed on November 26, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s amendment to the specification, filed on November 26, 2021, is acknowledged.
Applicant’s submission of a substitute sequence listing, filed on November 26, 2021, is acknowledged.
Applicant’s remarks filed on November 26, 2021 in response to the non-final rejection mailed on June 25, 2021 have been fully considered.
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Election/Restrictions
Claims 35-39, 42-48, and 53-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 7, 2021.
Claims 32-34, 40, 41, 49-52, and 56 are being examined on the merits.

Specification/Informalities
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825; applicants’ attention is directed to the final rulemaking notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990).  To be in compliance, applicants should identify nucleotide sequences of at least 10 nucleotides and amino acid sequences of at least 4 amino acids in the specification by a proper sequence identifier, i.e., “SEQ ID NO:” (see MPEP 2422.01). If these sequences have not been listed in the computer readable form and paper copy of the sequence listing, applicant must provide an initial computer readable form (CRF) copy of the “Sequence Listing”, an initial paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification, and a statement that the content of the paper and CRF copies are the same and, where applicable, include no new matter as required by 37 C.F.R. 1.821(e) or 1.821(f) or 1.821(g) or 1.821(b) or 1.825(d). 
See Tables 1 and 2 at p. 19 of the specification, which disclose sequences that are not identified with a corresponding sequence identifier. The applicant should amend Tables 1 and 2 of the specification to disclose a sequence identifier for each of the nucleotide sequences. 

Claim Objections
i.e., “SEQ. ID. NO. 6” and “SEQ. ID. NO. 5” should be changed to “SEQ ID NO: 6” and “SEQ ID NO: 5”, respectively. See 37 CFR 1.821(d).

Claim 32 is objected to in the recitation of “the sequence corresponding to the SEQ. ID. NO. 6” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite, e.g., “the amino acid sequence of SEQ ID NO: 6”. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 50 and 51 under 35 U.S.C. 112(b) is withdrawn in view of the applicant’s instant amendment to claim 50 to recite “claim 49”. 

Claim Rejections - 35 USC § 112(a)
The written description and scope of enablement rejections of claims 32, 33, 40, 41, 49-52, and 56 under 35 U.S.C. 112(a) are withdrawn in view of the applicant’s instant amendment to claim 32 to recite “the sequence corresponding to the SEQ. ID. NO. 6”. 

Claim Rejections - 35 USC § 102
Claims 32, 34, 40, 49-52, and 56 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Saha, V. (WO 2007/083100 A2; cited on Form PTO-892 mailed on June 25, 2021; hereafter “Saha”). 

Claims 49-52 are drawn to a pharmaceutical preparation comprising the isolated peptide according to claim 32 and one or more pharmaceutically acceptable carriers and/or excipients and/or preservatives.
Claim 56 is drawn to a food additive comprising the peptide of claim 32.
Regarding claim 32, SEQ ID NO: 6 is the amino acid sequence of E. coli L-asparaginase II with the asparagine at the position corresponding to amino acid 24 of SEQ ID NO: 6 replaced with serine (instant specification at p. 7, bottom). The reference of Saha discloses the amino acid sequence of E. coli L-asparaginase II (see SEQ ID NO: 1 of Saha). Saha discloses a modified E. coli L-asparaginase II in which the asparagine at position 46 of SEQ ID NO: 1 is replaced with another amino acid, including serine (claim 7; paragraph bridging pp. 6-7). The asparagine at the position corresponding to amino acid 24 of SEQ ID NO: 6 of this application corresponds to asparagine 46 of SEQ ID NO: 1 of Saha (see Appendix A sequence alignment at pp. 21-22 of the Office action mailed on June 25, 2021). Saha discloses the modified E. coli asparaginase II is isolated (p. 11, lines 10-11; claim 30). Therefore, Saha discloses an isolated peptide having the sequence corresponding to the SEQ ID NO: 6.
Regarding claim 34, SEQ ID NO: 5 of this application encodes SEQ ID NO: 6 (see Appendix B sequence alignment at pp. 23-24 of the Office action mailed on June 25, 2021). As such, Saha discloses an isolated peptide having the sequence corresponding to the amino acid sequence of SEQ ID NO: 6, the peptide being encoded by the nucleotide sequence of SEQ ID NO: 5.  
E. coli asparaginase II has been PEGylated (p. 10, lines 17-18). 
Regarding claim 49, Saha discloses a pharmaceutical composition comprising the modified E. coli asparaginase II and a pharmaceutically acceptable excipient, solvent, diluent or carrier (p. 11, lines 21-25). 
Regarding claims 50 and 51, Saha discloses a medicament comprising the modified E. coli asparaginase II can further comprise an anticancer therapeutic (p. 15, lines 14-23-26), including cyclophosphamide (paragraph bridging pp. 12-13). 
Regarding claim 52, Saha discloses the pharmaceutical composition is formulated for intravenous or intramuscular injection (p. 12, lines 7-8). 
Regarding claim 56, other than the “food additive”, claim 56 does not recite any additional element(s). In the absence of the recitation of an element other than “the peptide according to claim 32”, the “food additive” of clam 56 is interpreted as being “the peptide according to claim 32”. For the reasons set forth above, Saha discloses the isolated peptide of claim 32. 
Therefore, Saha anticipates claims 32, 34, 40, 49-52, and 56 as written.

RESPONSE TO REMARKS: The applicant argues that Saha fails to disclose each and every element of the amended claim 32. According to the applicant, Saha discloses “a possible substitution at position 46” and therefore, Saha merely represents a general suggestion of a certain substitution without identifying the specific substitution required by the amended claim 32. 
 serine (Ser) from among a limited number of amino acids for replacement of the asparagine at position 46 (see MPEP 2131.02). Thus, contrary to the applicant’s position, Saha anticipates the amended claim 32 and its dependent claims 34, 40, 49-52, and 56.
The applicant further argues that Saha fails to disclose the advantageous properties of the protein of the invention, the advantageous properties being the intrinsic stability observed, both in time and at temperature, independently of the stability to proteases, due to the specific site and nature of the substitution.
The applicant’s argument is not found persuasive. First, the claims do not recite the applicant’s asserted advantageous properties. The claims only require an isolated peptide have the sequence corresponding to the SEQ ID NO: 6, which is explicitly disclosed by Saha. 
Second, even if the claims recited advantageous properties, the inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 (MPEP 2112) and since the amino acid sequence of Saha’s modified E. coli asparaginase II is the same as the amino acid sequence of the isolated peptide of claim 32, it would be presumed that Saha’s modified E. coli asparaginase II exhibits the same advantageous properties (see MPEP 2112.01.I). 
E. coli asparaginase II does not render it new to the discoverer.  
For these reasons, it is the examiner’s position that Saha anticipates the invention of claims 32, 34, 40, 49-52, and 56. 

Claim Rejections - 35 USC § 103
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Saha (supra) in view of Terpe, K. (Appl. Microbiol. Biotechnol. 60:523-533, 2003; cited on Form PTO-892 mailed on June 25, 2021; hereafter “Terpe”).
Claim 33 is drawn to the isolated peptide according to claim 32, wherein said sequence further comprises a his-tag at the N-terminal.
The relevant disclosures of Saha as applied to claims 32, 34, 40, 49-52, and 56 are set forth above. 
Regarding claim 33, as noted above, Saha discloses the modified E. coli asparaginase II is isolated (p. 11, lines 10-11; claim 30).
Saha does not disclose a his-tag at the N-terminus of the modified E. coli asparaginase II.
The reference of Terpe teaches the addition of a His-tag to the N-terminus of a protein for affinity purification (p. 524, column 2 to p. 525, column 2). According to Terpe, the His-tag rarely affects the protein activity (p. 525, column 2).
E. coli asparaginase II of Saha. One would have been motivated to and would have had a reasonable expectation of success to do this because Terpe teaches a common purification technique by including a His-tag at the N-terminus of a protein of interest, which rarely affects the protein activity. 
Therefore, the isolated peptide of claim 33 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Saha (supra) in view of Covini et al. (Recent Patents on Anti-Cancer Drug Discovery 7:4-13, 2012; cited on the IDS filed on February 8, 2021; hereafter “Covini”). 
Claim 41 is drawn to the isolated peptide of claim 32, wherein the peptide is encapsulated within red blood cells.
The relevant disclosures of Saha as applied to claims 32, 34, 40, 49-52, and 56 are set forth above. 
Regarding claim 41, Saha further discloses administering the modified E. coli asparaginase II for treatment of a disease or condition (p. 13, lines 15-19).
Saha does not disclose the modified E. coli asparaginase II is encapsulated within red blood cells.
The reference of Covini teaches an improved method for administering asparaginase by encapsulating an asparaginase within erythrocytes (p. 8, column 2 to p. 9, column 1). 
E. coli asparaginase II of Saha within erythrocytes (a type of red blood cell) according to the method of Covini. One would have been motivated to and would have had a reasonable expectation of success to do this because Saha discloses administering the modified E. coli asparaginase II for treatment of a disease or condition and Covini teaches an improved method for administering asparaginase by encapsulating an asparaginase within erythrocytes. 
Therefore, the isolated peptide of claim 41 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

RESPONSE TO REMARKS: The applicant argues that Saha discloses “a possible substitution at position 46” with any existing natural amino acid, and therefore, Saha merely represents a general suggestion of a certain substitution without identifying the specific substitution required by the amended claim 32. 
The applicant’s argument is not found persuasive. As stated above, Saha explicitly discloses serine from among a limited number of amino acids for replacement of the asparagine at position 46 and – contrary to the applicant’s position – anticipates the amended claim 32.
The applicant further argues Saha is speculative because it fails to disclose the advantageous properties of the protein of the invention and the secondary reference of Terpe or Covini fails to remedy the deficiencies of Saha. 
E. coli asparaginase II exhibits the same “advantageous properties” and the discovery of a previously unappreciated property of a prior art composition does not render the old composition patentably new to the discoverer”.
For these reasons, it is the examiner’s position that the invention of claims 33 and 41 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date. 

Conclusion
Status of the claims:
Claims 32-56 are pending.
Claims 35-39, 42-48, and 53-55 are withdrawn from consideration.
Claims 32-34, 40, 41, 49-52, and 56 are rejected.
No claim is in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656